CV5-458                                                             



TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-95-00458-CV





Roberto Duran, Jr., Appellant


v.


James A. Collins, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT

NO. 95-04002, HONORABLE MARGARET A. COOPER, JUDGE PRESIDING





PER CURIAM

	Appellant Roberto Duran, Jr., tendered a motion for extension of time to file
"notice of appeal" in August 1995, complaining of a judgment allegedly signed June 26, 1995. 
The office of the Clerk of this Court sent Mr. Duran correspondence informing him of his
obligation to file a cost bond or equivalent in the trial court, or to amend his "notice of appeal"
to a correct perfecting instrument if it had ever been filed in the trial court, and of his obligation
to tender a transcript to this Court.  Tex. R. App. P. 41(a)(2); 46(f); 50(d); 54.  No transcript has
ever been tendered to this Court and the time to file a transcript or motion for extension of time
to file a transcript has passed.  Tex. R. App. P. 54(a), (c).  The office of the Clerk of this Court
requested that the Travis County District Clerk's office forward a certified copy of the judgment
in this cause, if one existed. The judgment was signed on June 26, 1995.  Accordingly, we
dismiss the appeal for failure to file a transcript.  Tex. R. App. P. 54(a).
	Appellant's pending motion for extension of time to file notice of appeal is
dismissed.

Before Chief Justice Carroll, Justices Aboussie and Kidd
Appeal Dismissed
Filed:   March 6, 1996  
Do Not Publish